Dear Mr. Frost:
As counsel for Lafourche Hospital Service District No. 2 (the "District"), you have requested a clarification on Attorney General Opinion No. 05-0453. Specifically, you request clarification from our office regarding when a Special Services Lease Agreement meeting the requirements of La. R.S. 46:1055(B) requires review and approval by the Attorney General under La. R.S. 40:2115.11 et seq. To clarify, Opinion No. 05-0453 does not require that all Special Services Lease Agreements be approved by the Attorney General. It is the opinion of our office that only those transactions which are "acquisitions", as defined in R.S.40:2115.12, require review and approval by the Attorney General.
Trusting this adequately responds to your request, we remain
Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: ______________________ KENNETH L. ROCHE, III Assistant Attorney General
CCF, JR/KLR, III/crt